Order entered July 19, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00325-CV

   VETERINARY SPECIALISTS OF NORTH TEXAS, PLLC, AND DR.
                 DEREK BURNEY, Appellants

                                          V.

                           DR. GLEN KING, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-12568

                                      ORDER

      Before the Court is appellants’ July 16, 2021 unopposed second motion for

extension of time to file their brief. Appellants seek an additional ten days.

      We GRANT the motion and ORDER the brief be filed no later than August

5, 2021.

                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE